         Case 4:20-cv-00015-BMM Document 65 Filed 07/30/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


JEANETTE JERGENS,                              Case No. CV-20-15 -GF-BMM

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

               vs.

MARIAS MEDICAL CENTER, et
 al,,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

      IT IS ORDERED AND ADJUDGED Plaintiff Jergens's Motion for
 Summary Judgment [19] is DENIED. Defendant Lamb’s Motion for Summary
 Judgment [32] is GRANTED. Defendant Lamb is DISMISSED with prejudice.
 Defendants’ Motion for Summary Judgment [37] is GRANTED. This case is
 DISMISSED with prejudice.

       Dated this 30th day of July, 2021.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ M. Stewart
                                  M. Stewart, Deputy Clerk
